Exhibit 10.1

 

SECOND AMENDMENT TO LEASE AGREEMENT

 

THIS SECOND AMENDMENT TO LEASE AGREEMENT (“Second Amendment”) is made effective
January 15, 2018 (the “Amendment Date”), between Mount Hope Mines, Inc., a
Colorado corporation, whose address is 2088 Ridge Point Drive, Los Angeles,
California 90491 (hereinafter “Owner” or the “Company”) and Eureka Moly, LLC, a
Delaware limited liability company, assignee of General Moly, Inc., a Delaware
corporation (successor-by-merger to Idaho General Mines, Inc., an Idaho
corporation), whose address is 1726 Cole Boulevard, Suite 115, Lakewood,
Colorado 80401 (hereinafter referred to as “EMLLC”).

 

RECITALS

 

A.            The Company and Idaho General Mines, Inc. entered into a Lease
Agreement dated effective October 19, 2005 (the “Lease”).

 

B.            General Moly, Inc. (“GMI”), is successor by merger to Idaho
General Mines, Inc.

 

C.            GMI and the Company entered into an Amendment to Lease Agreement
with an effective date of November 20, 2007.

 

D.            The Lease (or Original Lease) and the Amendment (or First
Amendment), sometimes collectively referred to herein as the “Lease Agreement,”
were assigned, with the Company’s consent, to EMLLC, with an effective date of
January 1, 2008.

 

E.            As provided in Section 3 of the First Amendment, the parties
agreed to negotiate, in good faith, a Net Returns Production Royalty on other
Minerals which GMI (now EMLLC) desired to extract and sell from the Property. 
This Second Amendment provides for a Net Returns Production Royalty on said
Minerals (the “Non-Moly Minerals”) as set forth herein.

 

F.             The Company and EMLLC desire to amend the Lease Agreement as set
forth in this Second Amendment.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the covenants and promises contained herein
and other valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereby agree as follows:

 

1.           The parties agree to modify the first full paragraph of
Section 1.1(d) of the Lease Agreement to remove all of its provisions pertaining
to a Federal Royalty, and agree that it shall read as follows:

 

(d)           Production Royalty.  Subject to EMLLC’s right of termination
contained in Article 5, following the commencement of Commercial Production,
EMLLC shall pay to Owner and to Exxon a production royalty on Molybdenum
produced from the Property and sold (or deemed sold) by EMLLC, and shall pay to
Owner a production royalty on Non-Moly Minerals (collectively, the “Production
Royalty”).  The Production Royalty payable to Exxon shall be paid

 

1

--------------------------------------------------------------------------------


 

as required under and in accordance with the terms of the Exxon Agreement.  The
Production Royalty payable to Owner on Molybdenum shall be the greater of
(i) Twenty-Five Cents ($0.25) per pound of molybdenum metal sold (or the
equivalent thereof if some other Product is sold) from the Property (although
the parties agree that in no event may any Production Royalty payment for any
Products exceed the amount of Net Returns received by EMLLC for those Products),
or (ii) three and one-half percent (3.5%) of the Net Returns (the “Base
Percentage”), as defined below in Section 1.1(d)(i), and shall be paid according
to the payment terms of Section 1.1(d)(iii).  In addition, whenever the average
Gross Value (as defined below) of any Products sold (or deemed sold) during any
calendar quarter is equal to or greater than $12.00 per pound of molybdenum
metal (or the equivalent thereof if some other Product is sold) but less than
$15.00 per pound during that calendar quarter, Owner’s Production Royalty shall
be increased by a full percentage point over and above the Base Percentage; and
whenever the average Gross Value of any Products sold (or deemed sold) during
any calendar quarter is equal to or greater than $15.00 per pound of molybdenum
metal (or the equivalent thereof if some other Product is sold), Owner’s
Production Royalty shall be increased by one and one-half full percentage points
over and above the Base Percentage.  For purposes of calculating the average
Gross Value of Products sold (or deemed sold) during any calendar quarter, the
total proceeds received (or deemed received) by EMLLC pursuant to the provisions
of Section 1.1(d)(ii) for Products sold (or deemed sold) during that calendar
quarter shall be divided by the total number of pounds of molybdenum metal (or
the equivalent thereof if some other Product is sold) sold (or deemed sold)
during that calendar quarter.  For Minerals other than Molybdenum (collectively,
“Non-Moly Minerals”), EMLLC shall pay to Owner a Production Royalty on such
Non-Moly Minerals in accordance with the provisions of Section 1.1(d)(ix). 
Without modifying the provisions of Section 4.5(c), the term “Minerals” for
purposes of this Agreement shall include, without limitation, stone, sand,
gravel and clay.

 

2.           The parties agree to add a new Section 1.1(d)(ix) to the Lease
Agreement which reads as follows:

 

The Production Royalty payable to Owner for Non-Moly Minerals (the “NMR”) shall
be calculated as follows:

 

(a)           Zinc:

 

(1)                                 4% of the Net Returns for zinc when the
average Gross Value for the calendar quarter is equal to or less than $2.00 per
pound;

 

(2)                                 4.5% of the Net Returns for zinc when the
average Gross Value for the calendar quarter is $2.01 but not greater than $2.49
per pound; and,

 

2

--------------------------------------------------------------------------------


 

(3)                                 5% of the Net Returns for zinc when the
average Gross Value for the calendar quarter is $2.50 per pound or greater.

 

(b)           For all other Non-Moly Minerals, 4% of the Net Returns.

 

(c)                                  An NMR shall not be payable for stone,
sand, gravel and clay when such materials are used by EMLLC as provided in
Section 4.5(c).

 

3.           The parties agree to add a new Section 1.1(c)(ix) to the Lease
Agreement which reads as follows:

 

If Commercial Production of Non-Moly Minerals commences prior to Commercial
Production of Molybdenum, the obligation to pay the annual Advance Royalty shall
remain in effect until such time, if any, based on a running three-year period
which runs from any anniversary of the Effective Date to the anniversary of the
Effective Date three years thereafter (the “Look Back Period”), that the NMR
received by the Company during the Look Back Period totals Three Million Dollars
($3,000,000) or more (the “Look Back Threshold”).  Once the Look Back Threshold
has been satisfied, then for each year thereafter running from the applicable
anniversary of the Effective Date upon which the Look Back Threshold was reached
to the next anniversary of the Effective Date (each an “Annual Period”), the
Advance Royalty payment due on the applicable anniversary of the Effective Date
may be deferred, and:

 

(A)              If during the applicable Annual Period the NMR paid to the
Company  is greater than One Million Dollars ($1,000,000), then no portion of
that deferred Advance Royalty payment shall be due and payable by EMLLC;

 

(B)              if during the applicable Annual Period the NMR paid to the
Company is greater than Five Hundred Thousand Dollars ($500,000) but less than
One Million Dollars ($1,000,000), then an amount equal to the difference between
One Million Dollars ($1,000,000) and the NMR actually paid shall be paid by
EMLLC as deferred Advance Royalty; or

 

(C)              if during the applicable Annual Period the NMR paid to the
Company is less than Five Hundred Thousand Dollars ($500,000), then the entire
amount of the required deferred Advance Royalty shall be paid to the Company.

 

(D)              All payments of deferred amounts of Advance Royalty which may
be due under clauses (A), (B) or (C) above shall be paid not later than 10 days
following the end of the applicable Annual Period.

 

(E)               Upon commencement of Commercial Production of Molybdenum, the
obligation, if any, to pay the annual Advance Royalty shall be

 

3

--------------------------------------------------------------------------------


 

determined by Section 1.1(c)(viii).  Notwithstanding any of the provisions of
this Lease to the contrary, if at any time the Commercial Production of both
Molybdenum and Non-Moly Minerals are occurring simultaneously, in no event shall
the Advance Royalty be less than $500,000, subject to the provisions of
Section 1.5.

 

4.           The parties agree to revise Section 1.5 of the Lease Agreement to
read as follows:

 

Credit for Periodic and Advance Royalty Payments.  Each of (a) the payment of
three percent (3%) of the Estimate made pursuant to Section 1.1(c)(iv), (b) all
payments made under Section 1.1(c)(vii), (c) the Advance Royalty payments made
to Owner pursuant to Section 1.1(c)(viii), and (d) any reconciliation payment
made pursuant to Section 1.4, shall be offset from the Production Royalty
payable to Owner. EMLLC may recover the aggregate amount of the payments
referred to in this Section 1.5 (the “Royalty Credit”) by retaining fifty
percent (50%) of each Production Royalty payment due to the Owner until such
retained amount equals the Royalty Credit.  EMLLC shall be entitled to the
Royalty Credit beginning on the commencement of Commercial Production of
Molybdenum from the Property.  If, however, prior to the commencement of
Commercial Production of Molybdenum, EMLLC is engaged in Commercial Production
of Non-Moly Minerals, EMLLC shall not be entitled to any Royalty Credit until it
has paid NMR to the Company totaling at least Ten Million Dollars
($10,000,000).   After cumulative NMR payments of greater than Ten Million
Dollars ($10,000,000) have been paid to the Company, if in any subsequent Annual
Period the amount of NMR paid to the Company is greater than Two Million Dollars
($2,000,000), then EMLLC may use fifty percent of that NMR payment as a Royalty
Credit against subsequent Production Royalties.  In addition, if the amount of
NMR paid to the Company during any Annual Period is greater than One Million
Dollars ($1,000,000) but less than Two Million Dollars ($2,000,000), then EMLLC
may use the amount of that NMR payment in excess of One Million Dollars
($1,000,000) as a Royalty Credit against subsequent Production Royalties.

 

5.             The parties agree that as of the Amendment Date, EMLLC has paid
all Periodic and Advance Royalty payments required by Section 1.1(c) of the
Lease Agreement including payment of 3% of the Estimate.  EMLLC’s ongoing
obligation to make Advance Royalty payments under Section 1.1(c)(viii) of the
Lease Agreement, however, remains in full force and effect except to the extent
modified by the terms of this Second Amendment.  The Estimate payment remains
subject to the reconciliation provisions of Section 1.4 and the provisions of
Section 1.8 of the Lease Agreement. The parties also agree the provisions of
Section 1.2 (the Estimate) shall not apply to the costs for putting the Property
into Commercial Production of Non-Moly Minerals.  Further, the commencement of
Commercial Production of Non-Moly Minerals shall not trigger the reconciliation
provisions set forth in Section 1.4 of the Lease Agreement.

 

6.           Upon the execution and delivery of this Second Amendment, EMLLC
agrees to reimburse the Company for the outside legal fees incurred by the
Company in connection with the negotiation and drafting of this Second
Amendment, up to a maximum of $7,500.

 

4

--------------------------------------------------------------------------------


 

7.           The parties agree that all cross-references to other Sections in
any Section of the Lease Agreement are hereby revised as necessary to reflect
the provisions of this Second Amendment.

 

8.           As amended by this Second Amendment, the parties hereby confirm and
agree that the Lease Agreement is in full force and effect.  Capitalized terms
used but not defined in this Second Amendment shall have the meaning ascribed to
them in the Lease Agreement.  This Second Amendment may be executed in two or
more counterparts which together shall constitute a single, original instrument.

 

9.           Simultaneous with the execution and delivery of this Second
Amendment, the parties shall execute and deliver a Short Form of this Second
Amendment substantially in the form of Exhibit A attached hereto and
incorporated herein by reference (the “Short Form”), and EMLLC shall promptly
record that Short Form in the official records of Eureka County, Nevada and
provide a recorded copy of that Short Form to the Company.

 

[Signatures follow on next page]

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Second Amendment to Lease
Agreement effective as of the Amendment Date.

 

 

Eureka Moly, LLC, a Delaware limited liability company

 

 

 

By its manager, Nevada Moly, LLC, a Delaware limited liability company

 

 

 

By:

/s/ Bruce D. Hansen

 

Name:

Bruce Hansen

 

Title:

CEO

 

 

 

 

 

 

 

Mount Hope Mines, Inc., a Colorado corporation

 

 

 

 

By:

/s/ Stephen Drimmer

 

Name:

Stephen Drimmer

 

Title:

President

 

6

--------------------------------------------------------------------------------